  Case 19-04119         Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38           Desc Main
                                  Document     Page 1 of 28



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

        IN RE:                                  CASE NO. 19-04119
        BLUE THUNDER TRUCK
        BROKERAGE, INC.                         CHAPTER 7

                                                HON. JANET S. BAER

                                                Hearing Date: October 2, 2020
                                                Time: 11:00 a.m.
                         DEBTOR.                TELEPHONIC HEARING

                                    NOTICE OF MOTION
TO: See attached list

       PLEASE TAKE NOTICE that on October 2, 2020 at 11:00 a.m., I will appear before
the Honorable Janet S. Baer, or any judge sitting in her place, and present the FIRST INTERIM
APPLICATION OF ALAN D. LASKO & ASSOCIATES, P.C. FOR ALLOWANCE OF
COMPENSATION AND EXPENSES, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746-7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                                                    /s/ Frank J. Kokoszka
                                                    Frank J. Kokoszka

Frank J. Kokoszka, Esq. (ARDC # 6201436)
Kokoszka & Janczur, P.C.
19 South LaSalle Street, Suite 1201
Chicago, Illinois 60603
(312) 443-9600 phone; (312) 254-3156 fax
fkokoszka@k-jlaw.com
  Case 19-04119       Doc 26     Filed 09/11/20 Entered 09/11/20 13:17:38             Desc Main
                                  Document     Page 2 of 28




                                 CERTIFICATE OF SERVICE


       I, Frank J. Kokoszka, an attorney, certify that I served a copy of this notice and the
attached motion on each entity shown on the attached list at the address shown and by the
method indicated on the list on September 11, 2020 before 5:00 p.m.

                                                      /s/ Frank J. Kokoszka
                                                      Frank J. Kokoszka

                                         SERVICE LIST

Via Electronic Service:

All parties entitled to ECF Notification:



Patrick S Layng                               USTPRegion11.ES.ECF@usdoj.gov

David M. Siegel, on behalf of Debtor          davidsiegelbk@gmail.com

Gina B Krol, ESQ on behalf of Creditor Windy City Wire
gkrol@cohenandkrol.com, acartwright@cohenandkrol.com; jneiman@cohenandkrol.com

Kurt E Vragel, Jr on behalf of Creditor In-Flight Express kurt@kevtrucks.com
         Case 19-04119             Doc 26        Filed 09/11/20 Entered 09/11/20 13:17:38                           Desc Main
                                                  Document     Page 3 of 28



                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                                         EASTERN
                                                        EASTERN  DIVISION
                                                                DIVISION

       In Re Blue Thunder Truck Brokerage, Inc.                  )
                                                                 )
                                                                 )                               19-04119
                                                                           Bankruptcy No. ________________
                                                                 )
                                              Debtor.            )         Chapter                    7
                                                                                               _______________


                      COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                                  (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                   Alan D. Lasko & Associates, P.C.
       Name of Applicant: ____________________________________________________________________________

                                                                    Frank J. Kokoszka, chapter 7 Trustee
       Authorized to Provide Professional Services to: ______________________________________________________

                                                                     February 3, 2020
       Date of Order Authorizing Employment: ____________________________________________________________

       Period for Which Compensation is Sought:
       From _____________________________,
                          January 17            ________
                                                   2020                                  August 31
                                                                       through _____________________________, 2020
                                                                                                              ________

       Amount of Fees Sought:          2181.09
                                     $_____________________________________________________________________

       Amount of Expense Reimbursement Sought:               20.80
                                                           $_____________________________________________________

       This is an:                                ✔
                           Interim Application _______                     Final Application _______


       If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

       Date                Period                        Total Requested               Total Allowed               Fees & Expenses
       Filed               Covered                      (Fees & Expenses)            (Fees & Expenses)              Previously Paid




                  September 11 2020
       Dated: ___________________________                                             Frank J. Kokoszka
                                                                           __________________________________________
                                                                                             (Counsel)




(Rev 11/19/10)
Case 19-04119      Doc 26      Filed 09/11/20 Entered 09/11/20 13:17:38              Desc Main
                                Document     Page 4 of 28

                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

INRE:                                         )
                                              )
Blue Thunder Truck Brokerage, Inc.            )       No. 19 B 04119
                                              )
                                              )       Chapter 7
        Debtor                                )
                                              )       Hon. Janet S. Baer


                           FIRST INTERIM APPLICATION
                       OF ALAND. LASKO & ASSOCIATES, P.C.
                 FOR ALLOWANCE OF COMPENSATION AND EXPENSES


ALAND. LASKO AND ALAND. LASKO & ASSOCIATES,                            P.C. ("ADLPC"), Certified

Public Accountants, request first interim compensation of $2,181.09 and expenses of $20.80 for

the time period from February 3, 2020 through August 31, 2020. A detail is provided herein for

the Estate, which identifies by subject matter the services performed by the Applicant. Additional

detail is provided to reflect the function and individual performing said services. Lastly, each

individual's classification and hourly rate is also reflected. In addition, attached is the Affidavit

pursuant to Bankruptcy Rule 2016.




INTRODUCTION



This Court has jurisdiction over this First Interim Fee Application pursuant to 28 U.S.C. § 1334.

This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is proper

pursuant to 28 U.S.C. §§ 1408 and 1409.
Case 19-04119       Doc 26      Filed 09/11/20     Entered 09/11/20 13:17:38         Desc Main
                       BLUE THUNDER
                             DocumentTRUCK
                                        PageBROKERAGE,
                                             5 of 28                     INC.


The statutory predicates for the relief requested herein are Sections 328, 330 and 331 of Title 11

of the United States Code (11 U.S.C. §§ 101-1532, the "Bankruptcy Code"), as supplemented by

Rule 2016 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), Rule 5082-1

of the Local Rules of the United States Bankruptcy Court for the Northern District of Illinois (the

"Local Rules"),    the United    States Trustee       Guidelines   for Reviewing   Applications   for

Compensation and Reimbursement of Expenses Filed Under 11 U.S.C. § 330 promulgated by the

United States Department of Justice, dated on January 30, 1996 (the "UST Guidelines").



Under Rule 2016(b), the Firm has not shared, nor agreed to share, (a) any compensation it has

received or may receive in these cases with another person or party other than the Firm's associates,

and other employees, or (b) any compensation another person or party has received or may receive

in these cases.



GENERAL




The Debtor filed a petition under Chapter 7 on or about February 15, 2019.           A Trustee was

subsequently appointed. On February 3, 2020, Alan D. Lasko & Associates, P.C. was approved

by the Court as the accountants for the Trustee. Reflected in this fee petition is the Applicant's

time for the preparation of the Estate's 2019 income tax returns.




                                                  2
Case 19-04119       Doc 26     Filed 09/11/20        Entered 09/11/20 13:17:38       Desc Main
                               DocumentTRUCK
                         BLUE THUNDER     PageBROKERAGE,
                                               6 of 28                  INC.


FEE APPLICATION


The fees sought by this First Interim Fee Application reflect an aggregate of 12.0 hours of

ADLPC's time spent and recorded in performing services during the First Interim Compensation

Period. This fee request does not include time that might be construed as duplicative or otherwise

not beneficial to the Trustee or the Debtor's Estate, which has already been eliminated by ADLPC.

In accordance with the factors enumerated in Section 330 of the Bankruptcy Code, the amount of

fees requested is fair and reasonable given: (a) the complexity of this case, (b) the time expended,

(c) the nature and extent of the services rendered (d), the value of such services, and (e) the costs

of comparable services other than in a case under the Bankruptcy Code.



All of the services for which first interim compensation is sought were rendered solely in

connection with this case, in furtherance of the duties and functions of the Trustee and not on

behalf of any individual creditor or other person.



ADLPC has not entered into any agreement, express or implied, with any other party for the

purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in this case.




ADLPC has not shared, or agreed to share (a) any compensation it has received or may receive

with another party or person, other than with the associates of the Firm, or (b) any compensation

 another person or party has received or may receive. No promises have been received by ADLPC

 as to compensation in connection with this case other than in accordance with the provisions of

 the Bankruptcy Code.



                                                     3
Case 19-04119         Doc 26   Filed 09/11/20       Entered 09/11/20 13:17:38           Desc Main
                              DocumentTRUCK
                        BLUE THUNDER     PageBROKERAGE,
                                              7 of 28                  INC.


BREAKDOWN BY CATEGORIES

The categories in this Application as listed below:


BILLING

The Applicant has incurred 1.2 hours in the preparation of this fee Application.

               Cost                   $130.00


A recap of compensation for this category is as follows:

                                                Hours         Rate           Amount

                A. Lasko                            0.2     $ 320 00     $      64.00
                C. Wilson, Staff                      1.0      66.00            66.00

                                                      1.2                $     130.00



TAX PREPARATION

The Applicant incurred 10.8 hours in the preparation of the Estate's workpapers and income tax

returns for the year 2019. Certain information was turned over to the Trustee over a period of

time.


The work also included the following:

•   Summarized Trustee's Forms 2.
•   Preparation of information and document requests to Debtor's accountants.
•   Reviewed and recorded Bankruptcy Schedules.
•   Summarized and completed workpapers.

               Cost                     $2.413.00




                                                    4
Case 19-04119       Doc 26      Filed 09/11/20         Entered 09/11/20 13:17:38                 Desc Main
                             DocumentTRUCK
                       BLUE THUNDER     PageBROKERAGE,
                                             8 of 28                                 INC.


A recap of compensation for this category is as follows:

                                                               Hours                   Rate           Amount

                A. Lasko (Post 07/01/20)                              2.3        $     320.00     $     736.00
                A. Lasko (Pre 07/01/20)                               1.8              300.00           540.00
                L. Lopez, Tax Manager (Post 07/01/20)                 2.3              299.00           687.70
                L. Lopez, Tax Manager (Pre 07/01/20)                  0.2              295.00            59.00
                J. Greene, Staff                                      3.9               95.00           370.50
                C. Wilson, Staff                                      0.3               66.00            19.80

                                                                  10.8                            $    2,413.00



The Applicant reflects hourly rates and hours worked by each person by function. The recap also

reflects the cost of each function performed. In order to assist the Court and parties in interest to

evaluate this fee request, your Applicant has reflected below the range of rates charged by staff

level.




                Owner                             $295                          $320
                Manager/Director                   290                           320
                Supervisors                        190                           290
                Senior                             140                           190
                Assistant                           65                           140


To provide an orderly and meaningful summary of the services rendered by ADLPC in accordance

with its employment, ADLPC has summarized the services provided by the project billing

categories for its first interim fee period are as follows:


                          Recap by                    First Interim             Voluntary
                           Project                    Application               Reduction              Net

                Billing                           $         130.00          $                            130.00
                Tax Preparation                           2,413.00                    (361.91)         2,051.09

                        Net Request               $       2,543.00          $         (361.9Q    $     2,181.09




                                                      5
Case 19-04119        Doc 26      Filed 09/11/20      Entered 09/11/20 13:17:38           Desc Main
                                DocumentTRUCK
                          BLUE THUNDER     PageBROKERAGE,
                                                9 of 28                     INC.


                           Recap by                                                           Blended
                             Hour                        Hours             Amount              Rate

                Billing                                          1.2   $      130.00      $       108.33

                Tax Preparation - Net                        10.8           2,051.09      $       189.92

                                                             12.0      $    2,181.09      $       181.76



EXPENSES


It is the Firm's policy to charge its clients in all areas of practice for identifiable, non-overhead

expenses incurred in connection with the client's case that would not have been incurred except

for representation of that particular client. It is the Firm's policy to charge its client only the amount

actually incurred by the Firm in connection with such items. Examples of such expenses are

postage, overnight mail, courier delivery, transportation, airfare, meals, and lodging.


                                          Tax
                                      Preparation

                 Copy Costs            $    10.80
                 Delivery                   10.00

                                       $    20.80



ALLOWANCE          OF COMPENSATION


The foregoing professional services rendered during the Compensation Period were necessary and

appropriate to the administration of the Chapter 7 case and was in the best interests of the parties

in interest.   Compensation for the foregoing services as requested is commensurate with the

complexity, importance, and nature of the problems, issues, or tasks involved. ADLPC has taken

significant efforts to ensure that the professional services were performed with expedience and in

an efficient manner and without duplication of effort.


                                                     6
Case 19-04119         Doc 26 Filed 09/11/20 Entered 09/11/20 13:17:38               Desc Main
                        BLUE THUNDER
                              Document TRUCK
                                           Page BROKERAGE,
                                                10 of 28      INC.

Section 330 provides that a court may award a professional employed under Section 327 of the

Bankruptcy Code "reasonable compensation for actual necessary services rendered . . . and

reimbursement for actual, necessary expenses." 11 U.S.C. § 330(a)(l). Section 330 also sets forth

the criteria for the award of such compensation and reimbursement:


        In determining the amount of reasonable compensation to be awarded, the court should
        consider the nature, the extent, and the value of such services, taking into account all
        relevant factors, including.

               (A)      the time spent on such services;

               (B)      the rates charged for such services;

               (C)      whether the services were necessary to the administration of, or beneficial
                        at the time the service was rendered toward the completion of, a case under
                        this title;

                (D)     whether the services were performed within a reasonable amount of time
                        commensurate with the complexity, importance, and nature of the problem,
                        issue or task addressed; and

                (E)     whether the compensation is reasonable based on the customary
                        compensation charged by comparably skilled practitioners in cases other
                        than cases under this title.

Id. § 330(a)(3).


In the instant case, ADLPC respectfully submits that the services for which it seeks compensation

in this First Interim Fee Application were necessary for and beneficial to the Trustee's efforts in

administering the Debtor's Estate, and necessary to and in the best interests of the Debtor's Estate.

ADLPC further submits that the compensation requested herein is reasonable in light of the nature,

 extent, and value of such services provided to the Trustee and the Debtor's Estate.




                                                  7
Case 19-04119      Doc 26     Filed 09/11/20     Entered 09/11/20 13:17:38        Desc Main
                            Document TRUCK
                      BLUE THUNDER     PageBROKERAGE,
                                            11 of 28                  INC.


The rates charged by ADLPC in this case are standard for any bankruptcy matter, and are identical

to the rate it would charge throughout the country in any bankruptcy case of this size and

prommence.




In sum, the services rendered by ADLPC were necessary and beneficial to the Debtor's Estate, and

were consistently performed in a timely manner commensurate with the complexity, importance,

and nature of the issues involved. As shown by this First Interim Fee Application and supporting

exhibits, ADLPC incurred professional time economically and without unnecessary duplication of

effort. In addition, the work involved, and thus the time expended, was carefully assigned in view

of the experience and expertise required for a particular task. Accordingly, approval of the First

Interim compensation sought herein for the Compensation Period is warranted.


CONCLUSION       AND REQUEST FOR RELIEF

Based upon the foregoing, your Applicant submits that the relief requested is justified in the

circumstances and its allowance would be appropriate.      Therefore, the requested first interim

compensation of $2,181.09 and expenses of $20.80 should be allowed for services by your

Applicant for the period February 3, 2020 through August 31, 2020.




Alan D. Lasko


Alan D. Lasko & Associates, P.C.
205 West Randolph Street
Suite 1150
Chicago, Illinois 60606
(312) 332-1302




                                                 8
Case 19-04119       Doc 26     Filed 09/11/20 Entered 09/11/20 13:17:38                   Desc Main
                               Document      Page 12 of 28


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

INRE:                                          )
                                               )
Blue Thunder Truck Brokerage, Inc.             )         No. 19 B 04119
                                               )
                                               )         Chapter 7
        Debtor                                 )
                                               )         Hon. Janet S. Baer

                 AFFIDAVIT PURSUANT TO BANKRUPTCY RULE 2016

STATE OF ILLINOIS)
                  )                    SS.
COUNTY OF COOK )

        I, Alan D. Lasko, being first duly sworn on oath, depose and state as follows:

1.      I am the owner of the Firm ALAND. LASKO & ASSOCIATES, P.C. ("Lasko") and I am
        authorized to execute this Affidavit on behalf of Lasko. Lasko is the Court-approved
        accountants for Frank J. Kokoszka, Chapter 7 Trustee in this case ("Trustee").

2.      I have read the First Interim Application of Lasko, for allowable compensation and
        expenses ("Application") and all of the factual matters set forth therein are true to the best
        of my knowledge, information and belief. Lasko has performed the services set forth and
        described in the Application at the request and pursuant to the direction of the Trustee.

3.      Lasko has not previously received payments for services rendered in connection with this
        case from the Trustee. Lasko has not entered into any agreement or understanding between
        itself and any other person for the sharing of compensation received or to be received for
        services rendered to the Trustee in connection with these cases, except among the members
        and associates of the Firm.

FURTHER AFFIANT SA YETH NOT.


                                                         Alan D. Lasko


Subscribed and Sworn to before me
this 3/J4' day of August, 2020.                              OFFICIAL SEAL
                                                           CLAUDETIE WILSON
                                                       NOTARY PUBLIC· STATE OF ILLINOIS
                                                        MY COMMISSION EXPIRES 05/26/24

Notary Public


                                                   9
Case 19-04119   Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                         Document      Page 13 of 28




                                  EXHIBIT A

                          ORDER OF EMPLOYMENT
     Case 19-04119       Doc 25    Filed 01/31/20     Entered 02/03/20 06 33 01          uesc 1V1a1n
Case 19-04119      Doc 26      Filed 09/11/20
                                     Document Entered
                                                   Page 109/11/20
                                                           of 1   13:17:38               Desc Main
                              UNITED  STATES Page
                               Document        BANKRUPTCY
                                                     14 of 28 COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                          Eastern Division

   In Re                                        )               BKNo.       19-04119
   Blue Thunder Truck Brokerage, Inc.           )
                                                )               Chapter 7
                                                )
                                                                Honorable Janet S Baei
                                                )
                                                )               Kane
                  Debtoits)                     )

                        Order Granting Trustee'sMotion       To Employ Accountants

           This matter coming before the Court on the Application of Frank J Kokoszka, chapter 7 trustee,
    to employ Alan D. Lasko & Associates, P.C. as accountants foi the Trustee, due and proper notice
    having been given to all parties entitled thereto, and the Court bemg otherwise duly advised m the
    premises,

      IT IS HEREBY ORDERED THAT·

      (1) Frank J. Kokoszka, trustee herem, is authonzed to employ Alan D Lasko and the accounting firm
    Alan D. Lasko & Associates, PC., to perform all accountmg services necessary or required in the
    admimstration of the chapter 7 estate

      (2) Compensation for services rendered by Alan D Lasko and the accounting firm of Alan D Lasko
    & Associates, PC., and foi reimbursement of expenses incurred is subject to further approval and
    determmation by this Com t


                                                              Ente1


                                                                       Honorable Janet S. Baer
    Dated: January 31, 2020                                            U mted States Bankruptcy Judge

      Prepared by:
      Frank J Kokoszka
      Kokoszka & Janczur, P.C.
      19 South LaSalle Street, Suite 1201
      Chicago, Illinois 60603
Case 19-04119   Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                         Document      Page 15 of 28




                                  EXHIBITB

                                  PERSONNEL
Case 19-04119       Doc 26     Filed 09/11/20     Entered 09/11/20 13:17:38         Desc Main
                            Document TRUCK
                      BLUE THUNDER      PageBROKERAGE,
                                             16 of 28                   INC.


The following represents a description of the primary individuals in this engagement.

Alan D. Lasko-CPA, CIRA, CFF

Mr. Lasko has worked primarily in the bankruptcy field over the last 34 years. He brings his 44

years of experience in providing operational support to Chapter 11 and creditor committees, as

well as his technical abilities in various accounting and tax matters in bankruptcy cases. Mr. Lasko

has been an expert witness, been appointed as a receiver in State Court, worked as a disbursing

agent, made presentations to creditors and their committees and worked with debtor and creditor

counsels in formulating plans of reorganizations and disclosure statements.         Mr. Lasko is a

member of the Certified Insolvency and Restructuring Advisors (CIRA), as well as being Certified

in Financial Forensics (CFF). Mr. Lasko is also a member of the American Bankruptcy Institute,

the American Institute of Certified Public Accountants and the Illinois CPA Society. Mr. Lasko

also has instructed and has written seminars on various bankruptcy-related topics. Last, Mr. Lasko

has broad accounting and tax experience in Chapter 7 cases.



Leticia Lopez, JD - Tax Manager

Ms. Lopez has over 11 years of experience in insolvency and tax matters. Prior to joining the

Firm, Ms. Lopez was Tax and Bankruptcy Counsel for a law firm. During her time at the law firm,

Ms. Lopez regularly represented debtors in Chapter 7, 11, and 13 matters.          In addition, she

represented individual and business taxpayers in federal and state tax controversy matters.

Ms. Lopez has a Bachelor's Degree in Accounting from DePaul University. She completed her JD

from DePaul University with a Certificate in Taxation and is licensed to practice in the State of

Illinois.
Case 19-04119      Doc 26     Filed 09/11/20     Entered 09/11/20 13:17:38        Desc Main
                      BLUE THUNDER
                           Document TRUCK
                                      Page BROKERAGE,
                                           17 of 28                    INC.


Jonathan Greene - Staff

Mr. Greene is a staff accountant performing accounting and tax services. Mr. Greene completed

his Bachelor's Degree in Accounting from Bridgewater State University in Massachusetts. He also

worked as an accounting intern for a firm 9 months of his last year in college.
Case 19-04119   Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                         Document      Page 18 of 28




                                   EXHIBIT C

                                STAFF LEVELS
Case 19-04119       Doc 26     Filed 09/11/20     Entered 09/11/20 13:17:38         Desc Main
                             Document TRUCK
                       BLUE THUNDER     Page BROKERAGE,
                                             19 of 28                   INC.


               STAFF LEVEL - SUPERVISORS,            SENIORS AND ASSISTANTS


SUPERVISORS


After a period of several years of experience, senior accountants are advanced to the supervisory

level. Supervisors have administrative and overview responsibility on a broader level than senior

accountants.    Supervisors are responsible to keep the manager abreast of the progress of the

engagement of the problems encountered in a particular circumstance.




SENIORS

After a period of usually 2 to 3 years, an individual is advanced to the senior level. Seniors are

primarily responsible for the day-to-day functions of fieldwork with the Court. In bankruptcy-

related work, audit seniors may also perform specific tasks at the request of a manager or

supervisor.




ASSISTANTS

 Staff assistants usually execute basic assignments or tasks. In bankruptcy-related work, assistants

primarily perform specific projects at specified times under the supervision of a senior, supervisor

 or manager.
Case 19-04119   Doc 26    Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                          Document      Page 20 of 28




                                    EXHIBITD

                         ACTUAL TIME FROM TIME SLIPS
Case 19-04119   Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                         Document      Page 21 of 28




                                 EXHIBIT D-1

                              TAX PREPARATION
         Case 19-04119           Doc 26      Filed 09/11/20 Entered 09/11/20 13:17:38               Desc Main
                                             Document      Page 22 of 28
8/31/2020
1 51 PM                                             Pre-bill Worksheet                                      Page



                                                     Selection Criteria

Che Selection              Include Blue Thunder 002, Blue Thunder 012


Nickname           Blue Thunder 002 I 5814
Full Name          Blue Thunder Truck Brokerage, Inc
Address            c/o Frank J Kokoszka, Trustee
                   19 S LaSalle Street
                   Suite 1201
                   Chicago, II 60603
Phone                                         Fax
Home                                          Other
In Ref To          tax preparation
Fees Arrg          By billing value on each slip
Expense Arrg       By billing value on each slip
Tax Profile        AK
Last bill
Last charge        8/19/2020
Last payment                                  Amount         $0 00

Date         Timekeeper                                                   Rate       Hours      Amount               Total
ID           Task                                                    Markup%      DNB lime     DNB Amt
    2/3/2020 -A-La_s_k_o                                 _
                                                                        300 00         0 30       90 00
                                                                                                          -----   Billable
     178470 800
            review of data recened to date and prepared information request to trustee
            regarding same

   2/18/2020 A Lasko                                                300 00          0 40         120 00            Billable
      178836 800
             review of data received to date and prepared follow up data request to
             trustee regarding same re, tax prep

   2/18/2020 A Lasko                                                 300 00          0 60        180 00            Billable
      178852 800
             prepared document request to debtor's accountant re, lack of turnover to
             trustee of 2018 and short period prior to filing 2019 books and records

   3/12/2020 A Lasko                                                  300 00            0 30      90 00            Billable
      179748 800
             review of addrtronal data rece11..ed from trustee and prepared follow up
             information request regarding same

   3/16/2020 L Lopez                                                    295 00          0 20      59 00            Billable
      179885 800
             Revewed file to set up assignment for staff

   3/25/2020 A Lasko                                                  300 00            0.20      60 00            Billable
      180076 800
             set up staff for addrtronal work re, tax preparation 2019
            Case 19-04119         Doc 26     Filed 09/11/20 Entered 09/11/20 13:17:38             Desc Main
                                             Document      Page 23 of 28
8/31/2020
1 51 PM                                            Pre-bill Worksheet                                  Page         2

Blue Thunder 002 Blue Thunder Truck Brokerage, Inc (continued)

Date           Timekeeper                                            Rate          Hours     Amount             Total
ID             Task                                             Markup%         DNB Time    DNB Amt
   7/14/2020   L Lopez                                             299 00           0 10       29 90      Billable
      182427   800
               review extension

  7/14/2020 C Wilson                                                66 00           0 30       19 80      Billable
     182510 800
            Pre pared 2019 extensions

  8/13/2020 J Greene                                               95 00            0 20       19 00      Billable
     183253 800
            preparation of work papers for year end income tax return - 2019

  8/14/2020 J Greene                                               95 00            2 40      228 00      Billable
     183251 800
            preparation of work papers for year end income tax return - 2019

  8/14/2020 J Greene                                                    95 00       1 30      123 50      Billable
     183252 800
            preparation of year end income tax return - 2019

  8/17/2020 A Lasko                                                 320 00         0 40       128 00      Billable
     183293 800
            prepared recap for trustee re, inconsistent information between the 2018
            debtor's tax returns and the bankruptcy schedules as filed

   8/17/2020 A Lasko                                                320 00           0 20      64 00          Billable
      183294 800
             responded to staff questions re, issues related to 2019 tax preparation

   8/17/2020 L Lopez                                               299 00           0 90      269 10          Billable
      183308 800
             mrtral review of work papers and tax return

   8/17/2020 L Lopez                                               299 00           0 60      179 40          Billable
      183311 800
             prepared changes to 2019 work papers

   8/17/2020 L Lopez                                               299 00           0 70      209 30          Billable
      183312 800
             review of tax return for 2019

   8/18/2020 A Lasko                                                320 00           0 90     288 00          Billable
      183323 800
             tax review of work papers and returns - 2019

   8/18/2020 A Lasko                                                320 00           0 30      96 00          Billable
      183324 800
             prepared rrs and tllmors 60 day letters for 2019
            Case 19-04119         Doc 26      Filed 09/11/20 Entered 09/11/20 13:17:38                Desc Main
                                              Document      Page 24 of 28
8/31/2020
1 51 PM                                               Pre-bill Worksheet                                       Page        3

Blue Thunder 002 Blue Thunder Truck Brokerage, Inc (continued)

Date           Timekeeper                                               Rate         Hours      Amount                 Total
ID
   8/18/2020
               ~~~~~~~~~~~~~~-
               Task
               A Lasko
                                                                   Markup%
                                                                      320 00
                                                                                  DNB Time
                                                                                      0 50
                                                                                               DNB Amt -----
                                                                                                 160 00           Billable
      183332   800
               sign off of returns and trs and illmors 60 day copies and letters for 2019


TOTAL          Billable Fees                                                           10 80                    $2,413 00


Date           Timekeeper                                          Price      Quantity          Amount                 Total
ID             Expense                                        Markup%
   8/18/2020   C Wilson                                            10 80         1 000             10 80          Billable
      183366   115
               Photocopy costs for 2019 Forms 1120 income tax returns - 108 pages @
               $ 10 per page

  8/19/2020 C Wilson                                              10 00        1 000               10 00          Billable
     183367 116
            Delivery of 2019 Forms 1120 income tax returns to Frank J kokoszka -
            confirmation #1554455


TOTAL          Billable Costs                                                                                         $20 80




                                                Calculation of Fees and Costs


                                                                                                Amount                 Total

Fees Bill Arrangement Slips
By billing value on each slip

Total of billable time slips                                                                   $2,413 00
Total of Fees (Time Charges)                                                                                    $2,413 00

Costs Bill Arrangement Slips
By billing value on each slip

Total of billable expense slips                                                                   $20 80
Total of Costs (Expense Charges)                                                                                      $20 80


Total new charges                                                                                               $2,433 80

New Balance
Current                                                                                        $2,433 80
            Case 19-04119     Doc 26      Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                                          Document      Page 25 of 28
8/31/2020
1 51 PM                                          Pre-bill Worksheet                      Page        4

Blue Thunder 002 Blue Thunder Truck Brokerage, Inc (continued)

                                                                                Amount           Total


Total New Balance                                                                          $2,433 80
Case 19-04119   Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                         Document      Page 26 of 28




                                  EXHIBITD-2

                                BILLING TIME
          Case 19-04119           Doc 26   Filed 09/11/20 Entered 09/11/20 13:17:38          Desc Main
                                           Document      Page 27 of 28
8/31/2020
1 54 PM                                            Pre-bill Worksheet                              Page       5

Nickname            Blue Thunder 012 I 5815
Full Name           Blue Thunder Truck Brokerage, Inc
Address             c/o Frank J Kokoszka, Trustee
                    19 S LaSalle Street
                    Suite 1201
                    Chicago, II 60603
Phone                                           Fax
Home                                           Other
In Ref To           fee pennon
Fees Arrg           By billing value on each slip
Expense Arrg        By billing value on each slip
Tax Profile         AK
Last bill
Last charge         8/31/2020
Last payment                                Amount       $0 00

Date           Timekeeper                                             Rate      Hours    Amount           Total
ID             Task
               ...:.=:..:...:....~~~~~~~~~~~~~                   Markup%     DNB Time   DNBAmt~~~~~
   8/31/2020   C Wilson                                              66 00       1 00      66 00      Billable
      183679   800
               Prepared fee pennon

   8/31/2020 A Lasko                                                320 00       0 20      64 00      Billable
      183684 800
             Prepared fee pennon


TOTAL          Billable Fees                                                     1 20                 $130 00


Total of billable expense slips                                                                           $0 00




                                             Calculation of Fees and Costs


                                                                                         Amount           Total

Fees Bill Arrangement Slips
By billing value on each slip

Total of billable time slips                                                            $130 00
Total of Fees (Time Charges)                                                                          $130 00

Total of Costs (Expense Charges)                                                                          $0 00


Total new charges                                                                                     $130 00

New Balance
Current                                                                                  $130 00
            Case 19-04119     Doc 26      Filed 09/11/20 Entered 09/11/20 13:17:38   Desc Main
                                          Document      Page 28 of 28
8/31/2020
1 54 PM                                          Pre-bill Worksheet                      Page        6

Blue Thunder 012 Blue Thunder Truck Brokerage, Inc (continued)

                                                                                Amount           Total


Total New Balance                                                                           $130 00
